Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered January 10, 2001, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review many of the claimed instances of prosecutorial misconduct and we decline to review them in the exercise of our interest of justice jurisdiction (see People v Taylor, 296 AD2d 512 [2002]). To the extent that the argument has been preserved for appellate *391review, the defendant was not deprived of a fair trial by prosecutorial misconduct (see People v Crimmins, 36 NY2d 230 [1975]; People v Adamo, 309 AD2d 808 [2003]; People v Daly, 98 AD2d 803 [1983], affd 64 NY2d 970 [1985]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Ritter, J.P., Smith, H. Miller and Mastro, JJ., concur.